Citation Nr: 0512942	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-31 743	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had verified active service with the United 
States (U.S.) Armed Forces from September to December 1941, 
and from June 17 to June 26, 1945.  He died on January [redacted], 
1988.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO 
determined that the appellant had not submitted the requisite 
new and material evidence to reopen the claim for entitlement 
to service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  By rating decision of November 1988, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and properly notified the appellant of this 
determination and her appellate rights by letter issued in 
December 1988.  She failed to perfect an appeal of this 
decision.

2.  The additional evidence added to the record since 
December 1988 is not new and material as it does not raise a 
reasonable possibility of substantiating the claim for 
service connection for the cause of the veteran's death.


CONCLUSION OF LAW

Subsequent to the final decision of December 1988 that denied 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence sufficient to 
reopen the claim has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2002, September 2002, and October 2003.  By 
means of these letters, the appellant was told of the 
requirements to reopen a claim for service connection for the 
cause of the veteran's death.  She was advised of her and 
VA's respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  She was 
specifically informed of the definition of "new and material 
evidence" in the letter issued in September 2002.  The 
appellant was apprised of the evidence considered by VA and 
the applicable laws and regulations (to include the criteria 
at 38 C.F.R. § 3.156) in the Statement of the Case (SOC) 
issued in September 2003.  The SOC and subsequent 
Supplemental Statements of the Case (SSOC) informed her of 
applicable law and regulations, the evidence reviewed in 
connection with her claim by VA, and the reasons and bases 
for VA's decision.  The March 2002 notification was provided 
prior to the Agency of Original Jurisdiction's (AOJ) adverse 
decision issued in September 2002.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in March 
2002 and October 2003.)

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran is deceased and there is no possibility of 
conducting a concurrent examination.  The Board also finds 
that a medical opinion is not required in the legal 
determination of whether the appellant has submitted the 
requisite new and material evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to her claim in the letters issued in March 2002 and October 
2003.  The appellant responded to these requests by 
submitting evidence concerning the veteran's military service 
and post-service healthcare.  VA has obtained all available 
service records.  The appellant has not identified any other 
sources of evidence than the records she submitted to VA and, 
in fact, informed VA in November 2004 that she could not 
provide any additional evidence.  As she has not provided any 
additional evidence or identified any other relevant medical 
treatment, further development of the medical evidence for 
the issue decided below is not warranted.  The appellant 
indicated on her substantive appeal received in October 2003 
that she did not wish to appear at a hearing before VA.  
Therefore, the Board concludes that all pertinent evidence 
regarding the issue decided below has been obtained and 
incorporated into the claims file.  

The Board notes that the appellant submitted contentions and 
medical evidence directly to the Board in April 2005.  While 
these documents have not been reviewed by the AOJ, they 
contain contentions similar to those presented to the RO.  In 
addition, the medical documents are duplicates of medical 
reports already reviewed by the RO and discussed in the prior 
SOC and SSOCs.  Therefore, this evidence does not warrant 
remand to an AOJ for review and completion of a SSOC.  See 
38 C.F.R. § 19.31.  Appellant review is appropriate at this 
time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  Regardless, the appellant clearly indicated in 
November 2004 that she had actual knowledge of the evidence 
required to substantiate her claim and that there was no 
further pertinent evidence that could be provided.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Whether New and Material Evidence Has Been Submitted

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); see also Sheddon v. Principi, 
381 F.3d 1163, 1166 (Fed. Cir. 2004).  The Board cannot not 
base its determination on its own unsubstantiated medical 
opinion, but must instead rely on medical opinions provided 
by competent professionals.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Primary anemia, arteriosclerosis, bronchiectasis, 
cardiovascular-renal disease (to include "a disabling 
hypertension"), endocarditis (to include all forms of 
valvular heart disease), myocarditis, and active tuberculosis 
will be considered to have been incurred in, or aggravated 
by, military service if these diseases become manifest to a 
degree of 10 percent or more within 1 year of separation from 
recognized active military service, (within 3 years in the 
case of tuberculosis) even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).  In order for this presumptive service 
connection to apply, the veteran must have served 90 days or 
more during a war period or after December 31, 1946.  The 
requirement of 90 days' service means active, continuous 
service within or extending into or beyond a war period, or 
which began before and extended beyond December 31, 1946, or 
began after that date.  38 C.F.R. § 3.307(a)(1).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

During his lifetime, the veteran was awarded service 
connection for residuals of a gunshot wound and shell 
fragment wounds to the left thigh.  At the time of his death, 
this disability was evaluated as 10 percent disabling.

By rating decision of November 1988, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  She was notified of this 
decision (to include the reasons and bases for the RO's 
determination) and provided VA Form 1-4107a (Your Rights to 
Appeal Our Decision), which informed her of her appellate 
rights.  This notification was issued to the last address 
reported by the appellant on her claim (VA Form 21-534) 
received on October 1988.  She failed to timely appeal this 
determination.  There is no dispute in this case that the 
November 1988 decision became final after the appellant was 
appropriately notified and failed to perfect a timely appeal.  
Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.

The evidence of record in November 1988 include the veteran's 
military records which included his affidavit reporting he 
had been wounded by rifle fire in December 1941 while serving 
with the U. S. Armed Forces.  He also reported joining a 
guerilla unit in October 1942 that found against the Japanese 
occupation forces.  The veteran claimed that he was forced to 
quit this unit in August 1943 when he became sick with 
malaria.  He was given a physical examination on June 19, 
1945, which noted a blood pressure reading of 130/94.  
However, the entries under the cardiovascular and lung 
headings are illegible.  The veteran was given another 
military physical examination on June 21, 1946.  It was 
reported that no defects were found with the veteran's 
cardiovascular system.  His blood pressure reading was 
150/106.  His chest X-ray was negative.

The veteran submitted an original claim in July 1962 claiming 
service connection for his gunshot and shell fragment wounds 
incurred during World War II.  He noted on his claim that he 
had received treatment for hypertension beginning in November 
1960.  He submitted two lay affidavits in July 1962 that 
attested to the veteran's military service in World War II 
and his multiple combat wounds.

A VA compensation examination of October 1962 took four 
different blood pressure readings of 150/86, 148/90, 150/90, 
and 150/90.  Examination of the cardiovascular system found 
the cardiac area was not enlarged.  Heart sounds were normal 
with a regular rhythm and no murmurs.  The peripheral vessels 
were negative.  Examination of the respiratory system was 
reported to be negative.  A chest X-ray was reported to be 
normal.  A VA neurological consultation evaluating the 
veteran's gunshot and shell fragment wounds noted a blood 
pressure reading of 138/90.  The diagnoses included potential 
essential hypertension.

The veteran submitted a private examination dated in November 
1968 conducted by Dr. M.R.L.  This examination report did not 
discuss any findings or diagnosis regarding the veteran's 
cardiovascular or respiratory systems.  

Another VA compensation examination was provided in January 
1969.  However, this examination report failed to note any 
findings regarding the veteran's cardiovascular or 
respiratory systems.

Prior to November 1988, the veteran did not submit any claim 
or statement that alleged he had incurred any type of 
cardiovascular or respiratory disability during his military 
service.  In October 1988, the appellant submitted a claim 
for entitlement to service connection for the cause of the 
veteran's death.  Included with this claim was a Certificate 
of Death that indicated the veteran had died on January [redacted], 
1988.  The immediate cause of death was acute myocardial 
infarction.  The antecedent causes of death included far 
advanced pulmonary tuberculosis, pneumonia, and secondary 
anemia.  Also submitted was a Philippine Army 
enlistment/discharge record dated in September 1946.  This 
record indicated that the veteran had been in continuous 
military service since August 28, 1941.  He was reported to 
have received a gunshot wound in the left thigh in December 
1941, but he had not contracted any disease during his 
military service.  

An affidavit signed in September 1988 from a registered 
midwife indicated that since September 1980 she had been 
caring for the veteran by taking daily blood pressure 
readings.  The veteran complained of chest pain and pain from 
his left thigh gunshot wound.  Due to increased symptoms of 
chest pain and dyspnia, she referred the veteran to Dr. 
N.D.B. who thereafter had the veteran hospitalized.  The 
veteran reportedly died during this hospitalization in 
January 1988.  

A letter from Dr. N.D.B. dated in September 1988 revealed 
that the veteran had been referred to his care in December 
1987.  He complained of dyspnea and chest pain that had 
started a few hours prior to examination.  His blood pressure 
was 260/110, and his heart had an irregular rate and rhythm 
with no murmur.  The lungs had fine crepitant rales on all 
lung fields.  The impression was pulmonary tuberculosis, 
questionable pneumonia, and "CHF [congestive heart failure?] 
in distress."

By rating decision of November 1988, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO found that the evidence did not show 
the veteran's service-connected disabilities were 
etiologically related to the cause of death, or that they 
contributed materially or substantially to his death.  It was 
also determined that the veteran's single high blood pressure 
readings in June 1945 and June 1946 were insufficient to 
confirm a diagnosis of chronic hypertension as multiple 
readings over multiple days were not taken as required by 
regulation.  As noted above, the appellant was notified of 
this decision and her appellant rights in December 1988, but 
failed to file a timely appeal.  

In March 2002, the appellant requested that her claim for 
service connection for the cause of the veteran's death be 
reopened.  She submitted copies of the veteran's Certificate 
of Death, Philippine Army enlistment/discharge record dated 
in September 1946, affidavit of his treating midwife, and the 
letter from Dr. N.D.B.  In addition, the appellant submitted 
a certificate from the Philippine Armed Forces dated in 
January 1991.  This certified that the veteran had entered 
military service with the U. S. Armed Forces in the Far East 
on August 28, 1941 and had been processed on June 19, 1945.  
He reportedly retired from the Armed Forces of the 
Philippines with the rank of First Sergeant in October 1961.

In July 2003, the appellant submitted copies of the lay 
affidavits previously received in 1962 attesting to the 
veteran's military service and injuries during World War II.  

In October 2003, the appellant submitted a certificate from a 
Philippine military medical center that indicated the veteran 
had been hospitalized with a diagnosis of hypertensive 
vascular disease in November 1960.  He was apparently 
medically discharged from the Philippine Armed Forces in May 
1961 due to this disorder.  The facility reported that these 
medical records were no longer available.  In addition, a 
medical certificate dated in January 1965 from Dr. A.Y.M. was 
submitted.  This revealed the veteran had been examined and 
found to have blood pressure of 170/110.  His lungs were 
clear and his heart had a regular sinus rhythm.  The 
diagnosis was hypertensive vascular disease.  

In late October 2003, the appellant again submitted 
additional evidence.  This included a copy of the veteran's 
affidavit dated in December 1945.  In addition, a 
certification from the Philippine Armed Forces dated in early 
October 2003 was submitted.  This certification provided the 
same information regarding the veteran's Philippine military 
service as noted in the prior certification dated in January 
1991.

In November 2003, the appellant submitted duplicates of the 
veteran's Certificate of Death and the September 1988 letter 
from Dr. N.D.B.  In addition, the appellant submitted what 
appear to be copies of the veteran's records from the 
Philippine Veterans Administration that awarded service 
connection in October 1962 and then periodically evaluated 
the veteran's hypertensive vascular disease.  These records 
included a medical certificate prepared in November 1962 by 
Dr. P.P.N.  The veteran's blood pressure was 140/90 with 
blurred vision, occasional occipital and precordial pain, and 
weakness of half of the body.  The diagnosis was hypertensive 
vascular disease.  A medical certificate dated in August 1967 
was prepared by Dr. P.N.B.  The veteran's blood pressure was 
140/100 and his heart had a normal sinus rhythm.  The 
diagnosis was hypertensive vascular disease.  A medical 
certificate dated in August 1968 was prepared by Dr. R.D.C.  
The veteran had blood pressure of 160/100.  His heart had a 
regular rate and rhythm with no murmurs.  The lungs were 
apparently normal.  The tentative diagnosis was hypertensive 
vascular disease.  A medical certificate dated in August 1969 
was prepared by Dr. E.L.  The veteran complained of neck pain 
and heart palpitations.  His blood pressure was 180/100.  
There were no pertinent findings regarding the heart and 
lung.  It was noted that the veteran had a history of 
essential hypertension.

Also submitted in November 2003 was a certification prepared 
by a private medical center in April 2002.  It was certified 
that the medical center records revealed the veteran had been 
hospitalized in December 1987 and died at this facility in 
January 1988.  The final diagnoses and causes of death were 
acute myocardial infarction, far advanced pulmonary 
tuberculosis, severe pneumonia, and anemia.  The physician 
that had attended the veteran was no longer employed at the 
medical center.  

In February 2004, the appellant submitted copies of the 
veteran's Philippine Armed Forces treatment records.  In 
September 1948, the veteran complained of repeated nose 
bleeding.  On examination, the veteran's lungs were clear and 
his pulse was "fast, strong, and regular."  His blood 
pressure was 136/80 and his vascular system was found to be 
normal.  A chest X-ray taken in September 1948 reported a 
"healthy chest."  The final diagnosis was epistaxis of the 
right nasal cavity, cause undetermined.  Also submitted were 
Philippine Armed Forces orders that indicated the veteran had 
been approved for medical discharge in May 1961.  

Additional Philippine Armed Forces medical records were 
submitted in March 2004.  A physical examination dated in 
September 1960 found the cardiovascular system and lungs 
normal.  The veteran's blood pressure was 160/110 and the 
only defect noted on chest X-ray was an enlarged hilar gland.  
The examiner opined that the veteran's hypertension had 
resulted in a disability that was incurred in the line of 
duty.  He was referred for treatment of the hypertension.  
Another physical examination was provided in April 1961.  His 
cardiovascular system and lungs were reported to be normal.  
His blood pressure was 140/100 and his chest X-ray reportedly 
revealed a "healthy chest."  However, the veteran was found 
to have a significant disease diagnosed as hypertensive 
vascular disease.  The veteran's physical condition was found 
to be fair and the examiner determined that the hypertension 
had resulted in a disability.  A Certificate of Disability 
for Discharge dated in May 1961 found that the veteran's 
hypertension had its onset in 1954 and had resulted in the 
veteran becoming unfit for duty in November 1960.  This 
disease was also found to have been aggravated by the 
veteran's Philippine military service and had been incident 
to this military service and was incurred in the line of 
duty.

In September 2004, the appellant submitted another copy of 
the November 1962 medical certificate prepared by Dr. P.P.N.  
In November 2004, the appellant submitted another copy of 
medical certificate dated in November 1962 and a copy of the 
September 1988 letter prepared by Dr. N.D.B.

In her contentions submitted since December 1988, the 
appellant has argued that the causes of the veteran's death 
"may, in some degree" have been caused or influenced by his 
service-connected gunshot/shell fragment wounds and their 
residuals.  She argued that these wounds had a gradual effect 
on the deterioration of the veteran's health and eventually 
resulted in his death.  In the alternative, she has argued 
that the veteran was in military service until the time of 
his death (presumably based on the contention that the 
veteran was only forced to leave military service due to a 
medical disability which was granted service connection by 
the Philippine Veterans Administration) and that the causes 
of his death, to include hypertension, should be found 
service connected. 

The Board finds that the evidence submitted since December 
1988 merely confirms the post-(U.S.) military service 
existence of the veteran's hypertension and the causes of his 
death.  In fact, the Philippine Armed Forces' records provide 
additional competent medical opinion that the veteran's 
hypertension actually had its onset in 1954, almost ten years 
after the veteran's verified U. S. military service ended.  
Neither the evidence received before or after December 1988 
provides any medical diagnosis or opinion that has linked the 
veteran's U. S. military service or World War II wounds to 
his subsequently diagnosed hypertension or the causes of his 
death.  Thus, there is no competent medical evidence that the 
veteran's U. S. military service or his service-connected 
wounds contributed in anyway to his death.

While single episodes of elevated blood pressure were noted 
in June 1945 and June 1946, the examiners did not diagnose 
chronic hypertensive vascular disease.  Thus, there is no 
competent medical opinion to establish that a "disabling 
hypertension" existed at that time.  

Without medical evidence that associates the noted causes of 
death or hypertension (assuming that this disease was related 
to the myocardial infarction listed in the terminal 
hospitalization records and death certificate) with the 
veteran's U. S. military service, any applicable presumptive 
period, or service-connected wounds; the evidence received 
since the December 1988 determination is merely cumulative of 
evidence presented to the adjudicators at that time.  In 
other words, the medical evidence received since December 
1988 would not change the adjudicators finding that there was 
no etiological link between the veteran's U. S. military 
service/service-connected wounds and the diseases/disorders 
that caused his death.  Moreover, the lay statements relating 
his cause of death to his U. S. military service and in-
service injuries are not competent; therefore, they are not 
material.  See Espiritu, supra.  There simply is no competent 
medical opinion of record that has linked the veteran's 
recognized period of U. S. military service, applicable 
presumptive period, or his service-connected wounds to the 
medically determined causes of his death.

The appellant implies that the veteran's military service 
after 1945 with the Armed Forces of the Philippines should be 
recognized as a continuation of his U. S. military service.  
Thus, any disease such as hypertension, which had its onset 
during this later military service, should be recognized as 
service connected by VA.  However, law and regulation 
prohibit VA from recognizing any Philippine military service 
that has not been confirmed as in the service of the U. S. 
Armed Forces by the appropriate U. S. service department.  
38 U.S.C.A. §§ 101(2), 101(24), 107(a); 38 C.F.R. §§ 3.1, 
3.6, 3.40; see also Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993) 
(Findings by the U. S. service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces.")  The U. S. 
service department informed VA in September 1962 that the 
veteran only had recognized active service with the U. S. 
Armed Forces from September to December 1941 and again for a 
brief period in June 1945.

As noted above, the veteran's only service-connected 
disability recognized by VA are the gunshot/shell fragment 
wounds to the left thigh.  The evidence submitted by the 
appellant since December 1988, specifically the medical 
opinions contained in the Philippine Armed Forces records, 
establish the onset of hypertension in 1954, many years after 
the veteran's recognized U. S. military service and not 
within any applicable presumptive period.  The causes of the 
veteran's death to include myocardial infarction, pulmonary 
tuberculosis, pneumonia, and anemia are not noted in the U. 
S. military records or even in the Philippine Armed Forces 
records.  There is no medical evidence of the existence of 
these listed diseases until near the time of the veteran's 
death in 1987.  There is no medical opinion of record that 
has associated the listed causes of his death in January 1988 
to any period of military service or service-connected 
disability.  In fact, there is no medical opinion that has 
even linked the causes of death to the veteran's hypertensive 
vascular disease incurred during Philippine military service.

The Board notes that the basis for the RO not recognizing the 
existence of hypertension in 1945 and 1946, even though the 
veteran had two episodes of elevated blood pressure reading, 
was that multiple readings over multiple days had not been 
taken to show a chronic pattern of elevated blood pressure, 
that is, chronic hypertensive vascular disease.  It was noted 
that such testing is required by VA regulation to establish a 
diagnosis of hypertensive vascular disease.  The criteria 
where this requirement was contained were changed effective 
January 12, 1998.  See 62 Fed.Reg. 65207-24 (December 11, 
1997).  However, the current regulations at 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 that govern the evaluation of 
hypertension require under Note (1) that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Therefore, these changes did not substantially change the 
regulatory criteria discussed by the RO in its November 1988 
decision, and fail to provide any basis for reopening this 
claim.

It is acknowledged that the criteria at 38 C.F.R. § 4.104 
govern the evaluation of hypertension and not necessarily a 
determination on the grant of service connection for this 
disorder.  However, the medical evidence submitted by the 
appellant herself since December 1988 presents competent 
medical opinion ruling out the existence of actual 
hypertensive vascular disease, instead of just a temporary 
incidence of elevated blood pressure, prior to 1954.  This 
evidence includes a September 1948 physical examination that 
showed blood pressure below 140/90 and no defects found with 
the cardiovascular system.  In addition, the medical opinion 
from the Philippine Armed Forces in 1961 found that the 
veteran's hypertensive vascular disease had its onset in 
1954.  Therefore, the only medical opinion of record 
regarding the onset of the veteran's hypertension found that 
it did not existence as a chronic disease/disability until 
many years after his recognized U. S. military service.

Based on this analysis, the Board finds that evidence 
received since the December 1988 decision is cumulative 
and/or not material to the RO's reasons for denial.  In 
addition, the evidence submitted since December 1988 does not 
raise a reasonable possibility of substantiating the claim.  
Thus, the appellant's claim must be denied as the requisite 
new and material evidence has not been received.

(Continued on next page.)



ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for the cause of 
the veteran's death has not been received, the claim is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


